STATEMENT OF ADDITIONAL INFORMATION April 1, 2015 as revised or amendedMay 1, 2015, May 8, 2015, June 5, 2015, June 9, 2015, July 1, 2015, September 1, 2015, October 6, 2015, November 12, 2015 and February 1, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31 st May 1 st Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28 th /29 th July 1 st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30 th September 1 st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1 st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31 st February 27 th Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30 th September 1 st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30 th September 1 st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30 th September 1 st Class C/PPACX Class Z/DPENX GRP4-SAI-0216 Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30 th April 1 st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30 th April 1 st Class B/GSBXX April 1 st Dreyfus Class/GGDXX June 5 th General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30 th April 1 st Class B/GTBXX April 1 st Dreyfus Class/GTFXX June 5 th General Money Market Fund, Inc. GMMF Class A/GMMXX November 30 th April 1 st Class B/GMBXX April 1 st Dreyfus Class/GMGXX June 5 th General Municipal Money Market Funds, Inc. GMMMFI November 30 th April 1 st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30 th April 1 st Class B/GBMXX General New York AMT-Free Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30 th April 1 st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-10 Manager's and Sub-Advisers' Compensation I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-15 RATINGS OF MUNICIPAL OBLIGATIONS I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-16 COMMISSIONS I-17 PORTFOLIO TURNOVER VARIATION I-19 SHARE OWNERSHIP I-19 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-31 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-31 SUB-ACCOUNTING FEES II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-32 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-33 California II-33 General Information II-33 Economy II-33 Population II-33 State Indebtedness and Other Obligations II-33 General Obligation Bonds II-33 Commercial Paper Program II-34 Bank Arrangements II-34 Lease-Revenue Debt II-34 Non-Recourse Debt II-34 Build America Bonds II-34 Economic Recovery Bonds II-35 Tobacco Settlement Revenue Bonds II-35 Future Issuance Plans II-35 Cash Flow Borrowings and Management II-35 Ratings II-36 State Funds and Expenditures II-36 The Budget and Appropriations Process II-36 The State General Fund II-36 The Special Fund for Economic Uncertainties II-36 The Budget Stabilization Account II-36 Inter-Fund Borrowings II-37 State Expenditures II-37 State Appropriations Limit II-37 Pension Trusts II-37 Health and Human Services II-38 Health Care II-38 Unemployment Insurance II-39 Local Governments II-39 Proposition 98 II-39 Constraints on the Budget Process II-40 Tax Revenues II-41 Special Fund Revenues II-41 State Economy and Finances II-41 Fiscal Year 2014-2015 Budget II-42 Fiscal Year 2015-16 Budget II-42 Litigation II-42 Action Challenging Cap and Trade Program Auctions II-42 Actions Challenging School Financing II-43 Actions Challenging Statutes Which Reformed California Redevelopment Law II-43 Tax Refund Cases II-43 Environmental Matters II-44 Escheated Property Claims II-44 Action Seeking Damages for Alleged Violations of Privacy Rights II-44 Action Regarding Special Education II-44 Actions Seeking Medi-Cal Reimbursements and Fees II-44 Prison Healthcare Reform II-45 High-Speed Rail Litigation II-45 Actions Regarding State Mandates II-45 Connecticut II-46 General Information II-46 State Finances II-46 Fiscal Accountability Reports II-46 Consensus Revenue Estimates II-46 Budget Reserve Fund II-47 Budget for Fiscal Years 2014 and 2015 II-47 Fiscal Year 2014 Operations II-47 Midterm Budget Updates II-47 Fiscal Year 2015 Operations II-47 Budget for Fiscal Year 2016 and 2017 II-47 State Indebtedness II-48 Direct General Obligation Debt II-48 Ratings II-49 Transportation Fund and Debt II-49 Other Special Revenue Funds and Debt II-50 Contingent Liability Debt II-50 Assistance to Municipalities II-51 School Construction Grant Commitments II-51 Other Contingent Liabilities II-51 Pension and Retirement Systems II-51 State Employees' Retirement Fund II-51 Teachers' Retirement Fund II-51 Social Security and Other Post-Employment Benefits II-52 Litigation II-52 Massachusetts II-54 General Information II-54 Commonwealth Finances II-54 Cash Flow II-54 Fiscal Year 2014 II-55 Fiscal Year 2015 II-55 Fiscal Year 2016 II-55 Commonwealth Revenues II-56 Federal and Other Non-Tax Revenues II-57 Commonwealth Expenditures II-59 Commonwealth Financial Support for Local Governments II-59 Medicaid II-59 Public Assistance II-60 Other Health and Human Services II-60 Commonwealth Pension Obligations II-60 Higher Education II-61 Capital Spending II-61 Massachusetts Bay Transportation Authority II-61 Commonwealth Indebtedness II-62 General Authority to Borrow II-62 General Obligation Debt II-62 Special Obligation Debt II-63 Litigation II-64 Programs and Services II-64 Medicaid Audits and Regulatory Reviews II-65 Environmental Matters II-66 Taxes and Other Revenues II-66 Other Litigation II-67 New York II-68 Economic Trends II-68 U.S. Economy II-68 State Economy II-69 The City of New York II-69 Other Localities II-69 Special Considerations II-70 State Finances II-71 Prior Fiscal Year Results II-71 Fiscal Year 2015-16 Enacted Budget Financial Plan II-73 Cash Position II-73 State Indebtedness General II-73 Limitations on State-Supported Debt II-74 State-Supported Debt II-74 Ratings II-75 Fiscal Year 2015-16 State Supported Borrowing Plan II-75 Pension and Retirement Systems II-75 Litigation and Arbitration—General II-76 Real Property Claims II-76 Tobacco Master Settlement Agreement II-77 Arbitration Related to Tobacco Master Settlement Agreement II-78 Medicaid Nursing Home Rate Methodology II-78 School Aid II-79 Canal System Financing II-80 Pennsylvania II-80 General Information II-80 Description of Funds II-80 Revenues II-81 Expenditures II-82 Education II-82 Public Health and Human Services II-82 Transportation II-83 Financial Performance II-84 Fiscal Year 2013 Financial Results (Budgetary Basis) II-84 Fiscal Year 2014 Financial Results (Budgetary Basis) II-84 Fiscal Year 2015 Budget II-85 Proposed Fiscal Year 2016 Budget II-85 Motor License Fund—Fiscal Years 2013-15(Budgetary Basis) II-85 State Lottery Fund—Fiscal Years 2013-15 (Budgetary Basis) II-86 Commonwealth Indebtedness II-86 Ratings II-87 Unemployment Compensation II-87 Pensions and Retirement Systems II-88 Litigation II-89 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-6 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-13 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Dreyfus Automatic Withdrawal Plan III-14 Letter of Intent ¾ Class A Shares III-15 Retirement Plans and IRAs III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-19 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-42 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-45 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-46 MLP Common Units III-47 MLP Subordinated Units III-47 MLP Convertible Subordinated Units III-47 MLP Preferred Units III-47 MLP General Partner Interests III-47 MLP Debt Securities III-48 Equity and Debt Securities Issued by Affiliates of MLPs III-48 MLP I-Shares III-48 PIPEs III-48 Derivatives III-48 Futures Transactions III-51 Options III-52 Swap Transactions III-53 Contracts for Difference III-55 Credit Linked Securities III-55 Credit Derivatives III-55 Structured Securities and Hybrid Instruments III-56 Exchange-Linked Notes III-57 Participation Notes III-57 Custodial Receipts III-57 Combined Transactions III-58 Future Developments III-58 Foreign Currency Transactions III-58 Commodities III-59 Short-Selling III-59 Lending Portfolio Securities III-60 Borrowing Money III-60 Borrowing Money for Leverage III-60 Reverse Repurchase Agreements III-61 Forward Commitments III-61 Forward Roll Transactions III-61 Illiquid Securities III-62 Illiquid Securities Generally III-62 Section 4(2) Paper and Rule 144A Securities III-62 Non-Diversified Status III-62 Cyber Security Risk III-62 Investments in the Technology Sector III-63 Investments in the Real Estate Sector III-63 Investments in the Infrastructure Sector III-64 Investments in the Natural Resources Sector III-64 Money Market Funds III-64 Ratings of Securities III-65 Treasury Securities III-65 U.S. Government Securities III-65 Repurchase Agreements III-65 Bank Obligations III-66 Bank Securities III-67 Floating and Variable Rate Obligations III-67 Participation Interests III-67 Asset-Backed Securities III-68 Commercial Paper III-68 Investment Companies III-68 Foreign Securities III-68 Municipal Securities III-68 Derivative Products III-68 Stand-By Commitments III-68 Taxable Investments (municipal or other tax-exempt funds only) III-69 Illiquid Securities III-69 Borrowing Money III-69 Reverse Repurchase Agreements III-69 Forward Commitments III-69 Interfund Borrowing and Lending Program III-69 Lending Portfolio Securities III-69 RATING CATEGORIES III-70 S&P III-70 Long-Term Issue Credit Ratings III-70 Short-Term Issue Credit Ratings III-71 Municipal Short-Term Note Ratings Definitions III-71 Moody's III-72 Long-Term Obligation Ratings and Definitions III-72 Short-Term Ratings III-72 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-73 Fitch III-73 Corporate Finance Obligations — Long-Term Rating Scales III-74 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-74 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-75 DBRS III-75 Long Term Obligations III-75 Commercial Paper and Short Term Debt III-76 ADDITIONAL INFORMATION ABOUT THE BOARDS III-77 Boards' Oversight Role in Management III-77 Board Composition and Leadership Structure III-77 Additional Information About the Boards and their Committees III-78 MANAGEMENT ARRANGEMENTS III-78 The Manager III-78 Sub-Advisers III-78 Portfolio Allocation Manager III-80 Portfolio Managers and Portfolio Manager Compensation III-80 Certain Conflicts of Interest with Other Accounts III-87 Code of Ethics III-88 Distributor III-88 Transfer and Dividend Disbursing Agent and Custodian III-89 Annual Anti-Money Laundering Program Review III-89 Funds' Compliance Policies and Procedures III-89 Escheatment III-89 DETERMINATION OF NAV III-90 Valuation of Portfolio Securities (funds other than money market funds) III-90 Valuation of Portfolio Securities (money market funds only) III-91 Calculation of NAV III-91 Expense Allocations III-91 NYSE and Transfer Agent Closings III-92 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-92 Funds other than Money Market Funds III-92 Money Market Funds III-92 TAXATION III-93 Taxation of the Funds (Funds other than the MLP Fund) III-93 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-95 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-96 PFICs III-97 Non-U.S. Taxes (Funds other than the MLP Fund) III-98 Foreign Currency Transactions III-98 Financial Products III-98 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-98 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-99 Inflation-Indexed Treasury Securities III-99 Certain Higher-Risk and High Yield Securities III-99 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-99 Investing in Mortgage Entities (Funds other than the MLP Fund) III-100 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-101 Backup Withholding III-101 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-101 Federal Income Taxation of the MLP Fund III-102 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-103 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-105 The Hiring Incentives to Restore Employment Act III-106 Possible Legislative Changes III-107 Other Tax Matters III-107 PORTFOLIO TRANSACTIONS III-107 Trading the Funds' Portfolio Securities III-107 Soft Dollars III-109 IPO Allocations III-110 Disclosure of Portfolio Holdings III-111 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-111 Proxy Voting By Dreyfus III-112 Summary of BNY Mellon's Proxy Voting Guidelines III-113 Voting Proxies of Designated BHCs III-120 Summary of the ISS Guidelines III-121 ISS Global Voting Principles III-121 Accountability III-121 Stewardship III-121 Independence III-122 Transparency III-122 Regional Policy and Principles – Americas III-122 Regional Policy and Principles – Europe, Middle East and Africa III-126 Regional Policy and Principles – Asia-Pacific III-127 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-132 Massachusetts Business Trusts III-132 Fund Shares and Voting Rights III-132 GLOSSARY III-132 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) Francine J. Bovich 1951 Board Member Trustee, The Bradley Trusts, private trust funds (2011 - present) Managing Director, Morgan Stanley Investment Management (1993 - 2010) Annaly Capital Management, Inc., Director (2014 - present) Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law (1983 - present) N/A Diane Dunst 1939 Board Member President of Huntting House Antiques (1999 - present) N/A Nathan Leventhal 1943 Board Member President Emeritus of the Lincoln Center for the Performing Arts (2001 - present) Chairman of the Avery Fisher Artist Program (1997 - 2014) Commissioner, NYC. Planning Commission (2007 - 2011) Movado Group, Inc., Director (2003 - present) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin 1963 Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A 1 Each of the board members serves on the board's audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF 1995 2012 1990 2007 1989 2012 DBMMF 1995 2012 2007 1994 2007 2012 DMBOF 1995 2012 1990 2007 1989 2012 DNYAFMBF 1995 2012 1990 2007 1989 2012 DPWGF 1995 2012 1990 2007 1989 2012 DSMBF 1995 2012 1990 2007 1989 2012 GCMMMF 1995 2012 1990 2007 1989 2012 GGSMMFI 1995 2012 1990 2007 1989 2012 GMMF 1995 2012 1990 2007 1989 2012 GMMMFI 1995 2012 1990 2007 1989 2012 GNYMMMF 1995 2012 1990 2007 1989 2012 Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over fifteen years. Ms. Bovich has been in the asset management business for 40 years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe has prepared them to be effective board members. The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's I-2 educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members. The boards and their committees have the ability to engage other experts as appropriate. The boards evaluate their performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College’s endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training. Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York. Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors. Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · Diane Dunst – Ms. Dunst is President and Founder of Huntting House Antiques, a dealer in 18 th and 19 th mid-century English and French antiques. Prior to founding Huntting House Antiques, Ms. Dunst worked in the publishing and advertising industries for more than 30 years, serving as Director of Marketing and Promotion of Lear's Magazine and Manager of Marketing and Promotion at ELLE , and holding various editorial positions at Scholastic, Inc. and Seventeen and marketing positions at BBDO Worldwide, Inc. In addition, Ms. Dunst serves as a member of the advisory board of Bridges , Memorial Sloan-Kettering Cancer Center's quarterly newsletter for cancer survivors. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus. I-3 · Robin A. Melvin – Since 2014, Ms. Melvin has served as Co-Chair of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DAF 4 0 0 0 0 DBMMF 4 0 0 0 0 DMBOF 4 0 0 0 0 DNYAFMBF 4 0 0 0 0 DPWGF 4 1 0 0 0 DSMBF 4 0 0 0 0 GCMMMF 4 0 0 0 0 GGSMMFI 4 0 0 0 0 GMMF 4 0 0 0 0 GMMMFI 4 0 0 0 0 GNYMMMF 4 0 0 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2014. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF None None $50,001-$99,999 $1-$10,000 $10,001-$50,000 $10,001-$50,000 DBMMF None None None None None None DMBOF None None None None None None DNYAFMBF None None None None Over $100,000 None DSMBF None None None None None None DWGF None None None $1-$10,000 None None GCMMMF None None None None None None GGSMMF None None None None None None GTPMMF None None None None None None GMMF None None None None None None GMMMF None None None None None None GNYMMMF None None None None None None Aggregate holdings in the Dreyfus Family of Funds for which responsible as a board member Over None Over $100,000 $10,001-$50,000 Over $100,000 Over $100,000 I-4 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers as a group. As of December 31, 2014, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2014, were as follows: † Board Members Fund Joseph S. DiMartino * Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF $41,735 $33,388 $33,388 $33,388 $33,388 $33,388 DBMMF $1,633 $1,307 $1,307 $1,307 $1,307 $1,307 DMBOF $2,893 $2,314 $2,314 $2,314 $2,314 $2,314 DNYAFMBF $2,655 $2,124 $2,124 $2,124 $2,124 $2,124 DPWGF $4,816 $3,853 $3,853 $3,853 $3,853 $3,853 DSMBF $4,486 $3,589 $3,589 $3,589 $3,589 $3,589 GCMMMF $1,429 $1,143 $1,143 $1,143 $1,143 $1,143 GGSMMFI $23,103 $18,483 $18,483 $18,483 $18,483 $18,483 GMMF $99,357 $79,486 $79,486 $79,486 $79,486 $79,486 GMMMFI $5,355 $4,284 $4,284 $4,284 $4,284 $4,284 GNYMMMF $1,665 $1,332 $1,332 $1,332 $1,332 $1,332 Total compensation from the funds and fund complex † (**) $1,107,813 $328,000 $352,000 $152,000 $405,750 $709,500 I-5 Emeritus Board Members Fund Clifford L. Alexander Ernest Kafka Jay I. Meltzer Daniel Rose Sander Vanocur DAF $14,239 $14,539 $10,014 $11,648 $9,655 DBMMF $503 $598 $373 $478 $478 DMBOF $880 $1,064 $664 $852 $852 DNYAFMBF $892 $979 $608 $783 $783 DPWGF $1,605 $1,753 $1,094 $1,403 $1,403 DSMBF $1,386 $1,650 $1,032 $1,322 $1,322 GCMMMF $479 $525 $330 $421 $421 GGSMMFI $7,747 $8,517 $5,326 $6,818 $6,819 GMMF $33,288 $36,529 $23,900 $29,272 $29,272 GMMMFI $1,786 $1,971 $1,228 $1,578 $1,578 GNYMMMF $561 $614 $385 $492 $492 Total compensation from the funds and fund complex † ( ** ) $158,750 $69,000 $44,250 $89,750 $97,250 † Amounts shown do not include expenses reimbursed to board members for attending board meetings. * Amounts shown do not include the costs of office space and related parking, office supplies, secretarial services and health benefits for the Chairman of the Boards and health benefits for the Chairman’s spouse, which also are paid by the funds (also allocated based on net assets). The amount paid by each fund in 2014 ranged from $148 to $14,244. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2014. I-6 OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; Chairman of the Transfer Agent since May 2011 and Executive Vice President of the Distributor 69 (145) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 70 (170) Bennett A. MacDougall Chief Legal Officer Chief Legal Officer of Dreyfus and Assistant General Counsel, and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. 70 (170) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 70 (170) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of the Manager 70 (170) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (170) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (170) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (170) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Maureen E. Kane Vice President and Assistant Secretary Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management 70 (170) Sarah S. Kelleher 1975 Vice President and Assistant Secretary 2014 Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 70 (170) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (170) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 70 (170) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 70 (170) Robert S. Robol Assistant Treasurer 1 Senior Accounting Manager – Fixed Income Funds of the Manager 70 (170) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 70 (170) Robert Svagna Assistant Treasurer 2 Senior Accounting Manager – Equity Funds of the Manager 70 (170) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 70 (170) 1. For DAF only. For DBMMF, GCMMMF, GGSMMF, GMMF and GNYMMMF, since 2003 and, for the other funds, since 2005. 2. For DAF, DNYAFMBF and DPWGF only. For DBMMF, since 2003 and, for the other funds, since 2005. The address of each officer is 200 Park Avenue, New York, New York 10166. I-8 CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DAF N/A DMBOF N/A DNYAFMBF N/A DWGF N/A DCTF N/A DMAF N/A DPAF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, except if otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Daniel Barton 6 $2.4B N/A N/A N/A N/A David Belton 3 $1.8B N/A N/A N/A N/A Jeffrey Burger 11 $4.8B 1 $271.0M 310 $855.2M Thomas Casey 10 $5.5B N/A N/A 248 $1.8B Catherine Crain 5 $7.4B N/A N/A 87 $4.6B Gentry Lee 7 $8.0B 10 $2.0B 118 $8.1B Daniel Rabasco 9 $5.2B 5 $1.3B 11 $1.8B Fayez Sarofim 7 $8.0B 10 $2.0B 362 $16.1B Christopher Sarofim 5 $7.4B N/A N/A 11 $3.1B Charles Sheedy 5 $7.4B 9 $1.9B 53 $1.7B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. I-9 Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Daniel Barton None N/A N/A David Belton None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Catherine Crain None N/A N/A Gentry Lee None N/A N/A Daniel Rabasco None N/A N/A Fayez Sarofim None N/A N/A Christopher Sarofim None N/A N/A Charles Sheedy None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, except if otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Daniel Barton DCTF None David Belton DMAF None DNYAFMBF None Jeffrey Burger DCTF None DMBOF None Thomas Casey DMAF None DNYAFMBF None Catherine Crain DAF $1 - $50,000 DWGF $1 - $50,000 Gentry Lee DAF $50,001 - $99,999 DWGF $50,001 - $99,999 Daniel Rabasco DMBOF None DPAF None DNYAFMBF None Fayez Sarofim DAF Over $1,000,000 DWGF Over $1,000,000 Christopher Sarofim DAF $50,001 - $99,999 DWGF $1 - $50,000 Charles Sheedy DAF $100,000 - $1,000,000 DWGF $100,000 - $1,000,000 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES Manager's and Sub-Advisers' Compensation For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: I-10 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF $18,966,690 $0 $18,966,690 $19,408,158 $0 $19,408,158 $16,154,531 $0 $16,154,531 DWGF $5,145,751 $0 $5,145,751 $4,767,880 $0 $4,767,880 $4,111,928 $0 $4,111,928 DNYAFMBF $2,130,521 $0 $2,130,521 $2,392,281 $0 $2,392,281 $2,242,562 $334 $2,242,228 GCMMMF $1,051,581 $1,051,581 $0 $1,234,248 $1,234,248 $0 $1,649,686 $1,412,080 $237,606 GGSMMF $5,678,929 $5,678,929 $0 $6,438,565 $6,438,565 $0 $8,664,706 $8,664,706 $0 GTPMMF $11,277,193 $11,277,193 $0 $11,811,402 $11,811,402 $0 $13,257,912 $13,257,912 $0 GMMF $72,506,369 $72,506,369 $0 $72,208,589 $72,208,589 $0 $69,400,008 $69,400,008 $0 GMMMF $4,033,454 $4,033,454 $0 $4,044,373 $4,044,373 $0 $3,896,633 $3,896,633 $0 GNYMMMF $1,206,720 $1,206,720 $0 $1,268,814 $1,268,814 $0 $1,418,578 $1,418,578 $0 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DBMMF $1,154,836 $1,154,836 $0 $1,366,964 $1,366,964 $0 $1,736,871 $1,574,544 $162,327 DMBOF $2,322,508 $0 $2,322,508 $2,370,322 $0 $2,370,322 $2,760,281 $0 $2,760,281 DCTF $1,664,502 $0 $1,664,502 $1,817,263 $0 $1,817,263 $2,112,502 $0 $2,112,502 DMAF $1,012,344 $0 $1,012,344 $1,055,812 $0 $1,055,812 $1,176,180 $0 $1,176,180 DPAF $913,475 $0 $913,475 $961,760 $0 $961,760 $1,083,291 $0 $1,083,291 The contractual fee rates paid by the Manager or a fund to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DAF Sarofim & Co. 0.2175% 0.2175% DWGF Sarofim & Co. 0.2175% 0.2175% For a fund's last three fiscal years, the fees payable by the Manager to the fund's Sub-Adviser, if any, the reduction, if any, in the amount of the fee paid due to fee waivers by the Sub-Adviser and the net fees paid were as follows: 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Fund/Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF/Sarofim & Co. $12,406,786 $0 $12,406,786 $12,695,562 $0 $12,695,562 $10,567,250 $0 $10,567,250 DWGF/Sarofim & Co. $1,492,268 $0 $1,492,268 $1,382,110 $0 $1,382,110 $1,193,345 $0 $1,193,345 Compliance Services The funds' compliance program is developed, implemented and maintained by the funds' Chief Compliance Officer (the “CCO”) and his staff. The funds bear a portion of the CCO's compensation (which is approved by the board), as well as the compensation of the CCO's staff and the expenses of the CCO and his staff (including administrative expenses). The CCO's staff works exclusively on the compliance program and related matters for the funds and other funds in the Dreyfus Family of Funds and BNY Mellon Funds Trust, and compensation and expenses of the CCO and his staff generally are allocated among such funds based on an equal amount per fund with incremental amounts allocated to funds with more service providers (including Sub-Advisers). Such compensation and expenses for the funds' last fiscal years were as follows: I-11 Fund CCO and Staff Compensation and Expenses DAF $7,771 DBMMF $10,137 DMBOF $10,103 DNYAFMBF $7,919 DWGF $8,015 DCTF $10,103 DMAF $10,103 DPAF $10,103 GCMMMF $7,919 GGSMMF $7,919 GTPMMF $7,919 GMMF $7,919 GMMMF $7,919 GNYAFMMMF $7,919 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year DWGF Total commissions (A shares) $247,900 $373,952 $199,042 Commission amount retained $34,092 $64,989 $48,946 Total CDSCs $3,397 $6,172 $9,865 CDSC amount retained $3,397 $6,172 $9,865 DNYAFMBF Total commissions (A shares) $93,506 $212,894 $148,778 Commission amount retained $8,872 $16,739 $18,503 Total CDSCs $1,642 $13,280 $466 CDSC amount retained $1,642 $13,280 $466 Fund 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year DMBOF Total commissions (A shares) $40,536 $35,581 $100,022 Commission amount retained $3,807 $2,328 $9,896 Total CDSCs $5,022 $1,838 $2,192 CDSC amount retained $5,022 $1,838 $2,192 DCTF Total commissions (A shares) $39,041 $47,170 $203,339 Commission amount retained $3,199 $3,684 $19,623 Total CDSCs $0 $2,617 $0 CDSC amount retained $0 $2,617 $0 DMAF Total commissions (A shares) $14,691 $24,899 $27,482 Commission amount retained $1,135 $2,084 $2,681 I-12 Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Total CDSCs $0 $1,369 $0 CDSC amount retained $0 $1,369 $0 DPAF Total commissions (A shares) $33,469 $30,641 $102,693 Commission amount retained $2,627 $2,671 $8,595 Total CDSCs $0 $52 $195 CDSC amount retained $0 $52 $195 The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount DAF Shareholder Services Plan Investor Shares $14,225,175 N/A N/A $14,225,175 DBMMF Shareholder Services Plan N/A $220,770 N/A N/A $220,770 DMBOF Distribution Plan Class C $64,745 N/A N/A $64,745 Shareholder Services Plan Class A $483,830 N/A N/A $483,830 Class C $21,582 N/A N/A $21,582 Class Z $440,219 N/A N/A $440,219 DNYAFMBF Distribution Plan Class C $153,096 N/A N/A $153,096 Shareholder Services Plan Class A $859,370 N/A N/A $859,370 Class C $51,032 N/A N/A $51,032 DWGF Distribution Plan Class C $532,340 N/A N/A $532,340 Shareholder Services Plan Class A $1,228,337 N/A N/A $1,228,337 Class C $177,447 N/A N/A $177,447 DCTF Distribution Plan Class C $84,516 N/A N/A $84,516 Shareholder Services Plan Class A $451,703 N/A N/A $451,703 Class C $28,172 N/A N/A $28,172 I-13 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount Class Z $44,165 N/A N/A $44,165 DMAF Distribution Plan Class C $20,493 N/A N/A $20,493 Shareholder Services Plan Class A $86,776 N/A N/A $86,776 Class C $6,831 N/A N/A $6,831 Class Z $59,963 N/A N/A $59,963 DPAF Distribution Plan Class C $33,969 N/A N/A $33,969 Shareholder Services Plan Class A $274,172 N/A N/A $274,172 Class C $11,323 N/A N/A $11,323 Class Z $21,572 N/A N/A $21,572 GCMMMF Distribution Plan Class B $136,924 $3,166 N/A $140,090 Shareholder Services Plan Class A $70,070 N/A N/A $70,070 Class B $171,154 N/A $65,895 $105,259 GGSMMF Service Plan Class A $86,055 $1,855 N/A $87,910 Distribution Plan Class B $2,185,516 $47,075 N/A $2,232,591 Shareholder Services Plan Class A $18,616 N/A N/A $18,616 Class B $2,731,895 N/A $103,194 $2,628,701 GTPMMF Service Plan Class A $54,825 $605 N/A $55,430 Distribution Plan Class B $4,456,052 $49,435 N/A $4,505,487 Shareholder Services Plan Class A $2,856 N/A N/A $2,856 Class B $5,570,065 N/A $32,730 $5,537,335 GMMF Service Plan Class A $3,670,497 $55,644 N/A $3,726,141 Distribution Plan Class B $25,332,051 $383,527 N/A $25,715,578 Shareholder Services Plan Class A $75,478 N/A N/A $75,478 Class B $31,665,063 N/A $678,877 $30,986,186 I-14 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount GMMMF Distribution Plan Class B $1,509,593 $27,558 N/A $1,537,151 Shareholder Services Plan Class A $21,136 N/A N/A $21,136 Class B $1,886,991 N/A N/A $1,886,991 GNYMMMF Distribution Plan Class B $298,509 $15,160 N/A $313,669 Shareholder Services Plan Class A $74,902 N/A N/A $74,902 Class B $373,136 N/A N/A $373,136 OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DMBOF $12.96 4.50% of offering price (4.70% of NAV per share) $0.61 $13.57 DNYAFMBF $14.91 4.50% of offering price (4.70% of NAV per share) $0.70 $15.61 DWGF $55.33 5.75% of offering price (6.10% of NAV per share) $3.38 $58.71 DCTF $11.88 4.50% of offering price (4.70% of NAV per share) $0.56 $12.44 DMAF $11.69 4.50% of offering price (4.70% of NAV per share) $0.55 $12.24 DPAF $16.34 4.50% of offering price (4.70% of NAV per share) $0.77 $17.11 RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: I-15 Fitch Moody's S&P DMBOF 1 DNYAFMBF 2 DCTF 3 DMAF 4 DPAF 5 AAA Aaa AAA 3.8% 15.8% 7.9% 13.5% 1.8% AA Aa AA 48.7% 52.2% 63.1% 58.8% 61.4% A A A 29.2% 21.3% 16.6% 10.9% 28.1% BBB Baa BBB 10.3% 6.7% 7.0% 12.5% 7.9% BB Ba BB 2.4% 2.5% 2.0% 0.2% 0.1% B B B 2.4% - CCC Caa CCC - F-1 MIG 1/P-1 SP-1/A-1 0.6% 0.8% 0% 0.3% 0.4% Not Rated Not Rated Not Rated 2.6% 0.4% 3.4% 3.8% 0.3% Total 100.0% 100.0% 100.0% 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (1.3%), A/A (0.3%), BBB/Baa (0.1%) and BB/Ba (0.9%). 2 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (0.2%) and BBB/Baa (0.2%). 3 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (1.1%) and A/A (2.3%). 4 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (2.6%) and BBB/Baa (1.2%). 5 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (0.1%) and B/B (0.2%). RATINGS OF MUNICIPAL OBLIGATIONS (money market funds) The average distribution of investments (at value) in Municipal Obligations (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Obligations was as follows: Fitch Moody's S&P GCMMMF GMMMF GNYMMMF F-1+/F-1 VMIG 1/MIG 1, P-1 SP1+/SP1, A1+/A1 98.6% 91.4% 73.7% F-2+F-2 VMIG 2/MIG 2, P-2 SP2+/SP2 - 0.3% - AAA/AA Aaa/Aa AAA/AA 1.3% 6.0% 6.8% Not Rated Not Rated Not Rated 0.1% 1 2.3% 1 19.5% 1 Total 100.0% 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the VMIG 1/MIG 1 or SP1+/SP1 rating categories. SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act. Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year: (1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities. The I-16 following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer DAF J.P. Morgan Securities LLC $145,677,000 DBMMF Credit Agricole Cheuvreux North America, Inc. $25,000,000 Barclays Capital Inc. $10,000,000 Lloyds Securities Inc. $6,000,000 DMBOF N/A N/A DNYAFMBF N/A N/A DWGF J.P. Morgan Securities LLC $6,356,000 DSMBF N/A N/A GCMMMF N/A N/A GGSMMF Cowen & Company, LLC $150,000,000 Mizuho Securities USA Inc. $150,000,000 Credit Agricole Cheuvreux North America, Inc. $100,000,000 Barclays Capital Inc. $56,000,000 GTPMMF N/A N/A GMMF Credit Agricole Cheuvreux North America, Inc. $650,000,000 Lloyds Securities Inc. $550,000,000 GMMMF N/A N/A GNYMMMF N/A N/A COMMISSIONS The approximate aggregate amounts of commissions paid by each fund for brokerage commissions for its last three fiscal years, none of which were paid to Affiliated Brokers, * were as follows: Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Commissions Commissions Commissions DAF $543,312 $410,271 $455,302 DWGF $393,151 $24,508 $24,178 DNYAFMBF N/A** N/A N/A GCMMMF N/A N/A N/A GGSMMF N/A N/A N/A GTPMMF N/A N/A N/A GMMF N/A N/A N/A GMMMF N/A N/A N/A GNYMMMF N/A N/A N/A I-17 Fund 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Commissions Commissions Commissions DBMMF N/A N/A N/A DMBOF N/A N/A $608 DCTF N/A N/A N/A DMAF N/A N/A N/A DPAF N/A N/A N/A * Although no commissions were paid to Affiliated Brokers directly, unaffiliated brokers cleared transactions through clearing brokers affiliated with BNY Mellon. The funds paid no fees directly to affiliated clearing brokers. ** N/A Not applicable The following table provides an explanation of any material difference in the commissions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions DAF N/A DBMMF N/A DMBOF N/A DNYAFMBF N/A DWGF The fund experienced an increase in assets from 2013 to 2014. DCTF N/A DMAF N/A DPAF N/A GCMMMF N/A GGSMMF N/A GTPMMF N/A GMMF N/A GMMMF N/A GNYMMMF N/A The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions related to such transactions were as follows: Fund Transactions Related Commissions DAF $928,342,075 $407,768 DBMMF N/A N/A DMBOF N/A N/A DNYAFMBF N/A N/A DWGF $57,883,137 $28,640 DCTF N/A N/A DMAF N/A N/A DPAF N/A N/A GCMMMF N/A N/A GGSMMF N/A N/A I-18 Fund Transactions Related Commissions GTPMMF N/A N/A GMMF N/A N/A GMMMF N/A N/A GNYMMMF N/A N/A PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus. The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DAF N/A DMBOF N/A DNYAFMBF N/A DWGF N/A DCTF N/A DMAF N/A DPAF N/A SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Except as may be otherwise indicated, board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding as of the date indicated below. Date Fund Class Name & Address Percent Owned August 5, 2015 DCTF Class A Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 9.27 % First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 7.01 % Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.72% I-19 Date Fund Class Name & Address Percent Owned National Financial Services LLC 82 Devonshire Street G10G Boston, MA 02109-3605 5.46% Class C National Financial Services LLC For Exclusive Benefit of its Customers Attn: Mutual Fund Department, 4 th Floor 499 Washington Boulevard Jersey City, NJ 07310-1995 17.46% Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 17.01% LPL Financial Omnibus Customer Account Attn. Lindsay Otoole 4707 Executive Drive San Diego, CA 92121-3091 15.88% J.P. Morgan Clearing Corp. 3 Chase Metrotech Center Brooklyn, NY 11245-0001 10.18% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 7.29% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.12% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 5.39% August 5, 2015 Class I Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 21.31% I-20 Date Fund Class Name & Address Percent Owned First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 18.95% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 17.99% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 13.94% Morgan Stanley & Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 11.93% LPL Financial Omnibus Customer Account Attn. Lindsay Otoole 9785 Towne Centre Drive San Diego, CA 92121-1968 11.10% Class Y SEI Private Tr. Co. C/O Mellon Bank ID Attn. Mutual Fund Administrator 1 Freedom Valley Drive Oaks, PA 19456-9989 100.00% Class Z Charles Schwab & Co. Inc. Reinvestment Account Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 8.47% National Financial Services LLC For Exclusive Benefit of its Customers Attn: Mutual Fund Department, 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-1995 5.03% August 5, 2015 DMAF Class A JLSE M. Lohrer Trustee The JLSE M. Lohrer Trust UA dtd 7/25/05 Carlisle, MA 12.20% I-21 Date Fund Class Name & Address Percent Owned National Financial Services LLC For Exclusive Benefit of its Customers Attn: Mutual Fund Department, 4 th Floor 499 Washington Boulevard Jersey City, NJ 07310-1995 10.48% Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 7.79% Morgan Stanley & Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 6.74% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.87% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 5.86% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 46.34% Morgan Stanley & Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 17.01% National Financial Services LLC For Exclusive Benefit of its Customers Attn: Mutual Fund Department, 4 th Floor 499 Washington Boulevard Jersey City, NJ 07310-1995 11.84% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 9.92% I-22 Date Fund Class Name & Address Percent Owned Ameriprise Advisor Services Inc. The Dime Building 719 Griswold Street Suite 1700 Detroit, MI 48226-3360 5.24% Class Z National Financial Services 82 Devonshire Street, G10G Boston, MA 02109-3605 9.89% Charles Schwab & Co., Inc. Reinvestment Account Attn. Mutual Fund Department 101 Montgomery Street San Francisco, CA 94104-4151 5.13% August 5, 2015 DPAF Class A National Financial Services 82 Devonshire Street, G10G Boston, MA 02109-3605 14.15% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 10.56% Morgan Stanley & Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 9.29% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 7.14% Charles Schwab & Co. Inc. 211 Main Street San Francisco, CA 94105 6.55% Class C First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 28.42% Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 14.28% I-23 Date Fund Class Name & Address Percent Owned UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 10.13% Charles Schwab & Co. Inc. Special Custody Account For the Sole Benefit of its Customers Attn. Mutual Fund Department 101 Montgomery Street San Francisco, CA 94104-4151 9.82% Morgan Stanley & Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 9.59% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.33% Ameriprise Advisor Services Inc. The Dime Building 719 Griswold Street Suite 1700 Detroit, MI 48226-3360 5.16% Class Z National Financial Services LLC For Exclusive Benefit of its Customers Attn: Mutual Fund Department, 4 th Floor 499 Washington Boulevard Jersey City, NJ 07310-1995 30.28% Charles Schwab & Co. Inc. Reinvestment Account Attn. Mutual Fund Department 101 Montgomery Street San Francisco, CA 94104-4151 8.17% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.70% August 5, 2015 DMBOF Class A National Financial Services 82 Devonshire Street G10G Boston, MA 02109-3605 8.51% I-24 Date Fund Class Name & Address Percent Owned First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 7.96% Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 6.27% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.43% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 22.19% National Financial Services LLC For Exclusive Benefit of its Customers Attn: Mutual Fund Department, 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-1995 16.91% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 11.77% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 11.56% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 10.55% Ameriprise Advisor Services Inc. The Dime Building 719 Griswold Street Suite 1700 Detroit, MI 48226-3360 7.47% I-25 Date Fund Class Name & Address Percent Owned Class Z Charles Schwab and Company Inc. Reinvestment Account Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 6.07% June 11, 2015 DBMMF N/A N/A April 15, 2015 DAF Investor Shares Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of Its Customers Attn. Fund Administration 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 19.84% National Financial Services LLC For Exclusive Benefit of Our Customers 499 Washington Blvd. Jersey City, NJ 07310-0000 13.79% First Clearing, LLC 2801 Market Street St. Louis, MO 63103 8.65% Charles Schwab & Company, Inc. Attention Lindsay Otoole 101 Montgomery Street San Francisco, CA 94104-4151 6.53% LPL Financial 4707 Executive Drive San Diego, CA 92121 5.78% Class Y Dreyfus Moderate Allocation Fund The Dreyfus Corporation Attn. John Heinsohn 200 Park Ave. 7th Floor New York, NY 10166-0090 54.16% Dreyfus Growth Allocation Fund The Dreyfus Corporation Attn. Bill Maeder 2 Hanson Pl Floor 11 Brooklyn, NY 11217-1431 21.21% I-26 Date Fund Class Name & Address Percent Owned Dreyfus Conservative Allocation Fund The Dreyfus Corporation Attn. John Heinsohn 200 Park Ave. 7th Floor New York, NY 10166-0090 21.21% March 10, 2015 DNYAFMBF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.10% First Clearing, LLC 2801 Market Street St. Louis, MO 63103 6.15% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 5.49% Charles Schwab & Co. Inc. 211 Main Street San Francisco, CA 94104-4151 5.13% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated for the Sole Benefit of its Customers 4800 Deer Lake Drive East 3 rd Floor Jacksonville, FL 32246-6484 19.27% First Clearing, LLC 2801 Market Street St. Louis, MO 63103 18.70% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3 rd Floor Jersey City, NJ 07311 18.39% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 11.82% J.P. Morgan Clearing Corp. 3 Chase Metrotech Center Brooklyn, NY 11245-0001 9.19% I-27 Date Fund Class Name & Address Percent Owned American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 9.05% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.04% Class I UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 20.00% First Clearing, LLC 2801 Market Street St. Louis, MO 63103 18.31% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3 rd Floor Jersey City, NJ 07311 18.03% Merrill Lynch, Pierce, Fenner & Smith Incorporated for the Sole Benefit of its Customers 4800 Deer Lake Drive East 3 rd Floor Jacksonville, FL 32246-6484 14.32% Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 12.41% Pershing LLC P.O. 2052 Jersey City, NJ 07303-2052 8.01% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.42% Class Y BNY Mellon Corporation MBC Investments Corporation 301 Bellevue Parkway Wilmington, DE 19809 100.00% I-28 Date Fund Class Name & Address Percent Owned March 10, 2015 GCMMMF Class A Pershing LLC P.O. Box 2052 7 th Floor Jersey City, NJ 07303-2052 18.85% Boston & Co. 3 Mellon Bank Center Pittsburgh, PA 15259-0001 15.87% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3 rd Floor Jersey City, NJ 07311 12.60% First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 11.72% Wells Fargo Bank N.A. 733 Marquette Avenue Minneapolis, MN 55402-2309 5.37% Class B Stifel Nicolaus & Co. Inc. for the Exclusive Benefit of Customers One Financial Plaza 501 North Broadway St. Louis, MO 63102-2110 58.58% D.A. Davidson for the Exclusive Benefit of Customers P.O. Box 5105 Great Falls, MT 59403-5015 27.93% Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-0001 11.94% June 2, 2015 GGSMMF Class A J.P. Morgan Clearing Corp. 144 Glenn Curtiss Boulevard East Tower – 9 th Floor Uniondale, NY 11556-0144 21.24% I-29 Date Fund Class Name & Address Percent Owned D.A. Davidson & Co. for the Exclusive Benefit of Customers P.O. Box 5015 Great Falls, MT 59403-5015 5.57% Class B Stifel Nicolaus & Co. Inc. for the Exclusive Benefit of Customers One Financial Plaza 501 North Broadway St. Louis, MO 63102-2110 34.88% Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-0001 24.48% Robert W. Baird & Co. Inc. Omnibus Account for the Exclusive Benefit of Customers P.O. Box 672 Milwaukee, WI 53201-0672 12.51% D.A. Davidson & Co. for the Exclusive Benefit of Customers P.O. Box 5015 Great Falls, MT 59403-5015 10.60% Janney Montgomery Scott LLC 1717 Arch Street Philadelphia, PA 19103-2713 10.01% June 2, 2015 GTPMMF Class A D.A. Davidson & Co. for the Exclusive Benefit of Customers P.O. Box 5015 Great Falls, MT 59403-5015 56.95% E Trade Clearing LLC Mutual Fund Department 10911 White Rock Road Rancho Cordova, CA 95670-6029 24.24% I-30 Date Fund Class Name & Address Percent Owned Class B Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-00001 35.19% Stifel Nicolaus & Co. Inc. for the Exclusive Benefit of Customers One Financial Plaza 501 North Broadway St. Louis, MO 63102-2110 32.41% Robert W. Baird & Co. Omnibus Account for the Exclusive Benefit of Customers P.O. Box 672 Milwaukee, WI 53201-0672 8.31% D.A. Davidson & Co. for the Exclusive Benefit of Customers P.O. Box 5015 Great Falls, MT 59403-5015 7.60% June 2, 2015 GMMF Class A Ameriprise Financial Services, Inc. Mutual Fund Operations P.O. Box 9446 Minneapolis, MN 55440-9446 47.58% Robert W. Baird & Co. 777 East Wisconsin Avenue Milwaukee, WI 53202-5300 42.52% Class B Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-0001 38.24% Stifel Nicolaus & Co. Inc. for the Exclusive Benefit of Customers One Financial Plaza 501 North Broadway St. Louis, MO 63102-2110 26.94% I-31 Date Fund Class Name & Address Percent Owned Robert W. Baird & Co. Omnibus Account for the Exclusive Benefit of Customers P.O. Box 672 Milwaukee, WI 53201-0672 17.72% SWS Securities, Inc. Attn: Money Market 1201 Elm Street Dallas, TX 75270-2180 8.54% March 10, 2015 GMMMF Class A Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-0001 79.31% Class B Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-0001 38.45% Stifel Nicolaus & Co., Inc. for the Exclusive Benefit of Customers One Financial Plaza 501 North Broadway St. Louis, MO 63102-2110 28.88% Robert W. Baird & Co. Omnibus Account for the Exclusive Benefit of Customers P.O. Box 672 Milwaukee, WI 53201-0672 13.29% D.A. Davidson & Co. for the Exclusive Benefit of Customers P.O. Box 5015 Great Falls, MT 59403-5015 8.66% March 10, 2015 GNYMMMF Class A Pershing LLC P.O. Box 2052 7 th Floor Jersey City, NY 07303-2052 13.25% I-32 Date Fund Class Name & Address Percent Owned Class B Stifel Nicolaus & Co., Inc. for the Exclusive Benefit of Customers One Financial Plaza 501 North Broadway St. Louis, MO 63102-2110 55.37% Janney Montgomery Scott LLC 1717 Arch Street Philadelphia, PA 19103-2713 29.15% Pershing LLC Cash Management Services One Pershing Plaza Harborside III, 6 th Floor Jersey City, NJ 07399-0001 10.43% February 10, 2015 DWGF Class A Merrill Lynch, Pierce, Fenner & Smith, Incorporated 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 32246-6484 9.80% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 9.38% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.18% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.78% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 5.67% Class C Merrill Lynch, Pierce, Fenner & Smith, Incorporated 4800 Deer Lake Drive East, 3F Jacksonville, FL 32246-6484 25.08% Raymond James Financial Mutual Fund Omnibus 880 Carillon Parkway St. Petersburg, FL 33716-6484 15.87% I-33 Date Fund Class Name & Address Percent Owned First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 12.39% Morgan Stanley &Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 10.03% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 7.90% National Financial Services LLC Attn. Mutual Funds Department 4F 400 Washington Boulevard. Jersey City, NJ 07303 5.70% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.11% Class I National Financial Services LLC Attn. Mutual Funds Department 4F 400 Washington Boulevard Jersey City, NJ 07303 28.76% State Street Bank & Trust As TTEE FBO Westinghouse Electric Co. Savings Plan 801 Pennsylvania Avenue Kansas City, MO 64105-1307 18.87% Charles Schwab & Co Inc. Special Custody Account FBO Customers Attn: Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 10.19% Morgan Stanley &Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 10.18% Merrill Lynch, Pierce, Fenner & Smith, Incorporated 4800 Deer Lake Drive East, 2nd Floor Jacksonville, FL 32246-6484 6.76% I-34 Date Fund Class Name & Address Percent Owned First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.03% Class Y SEI Private Tr. Co. Attn. Mutual Fund Administrator 1 Freedom Valley Drive Oaks, PA 19456-9989 99.19% Certain shareholders of a fund may from time to time own or control a significant percentage of the fund's shares ("Large Shareholders"). Large Shareholders may include, for example, institutional investors, funds of funds, affiliates of the Manager, and discretionary advisory clients whose buy-sell decisions are controlled by a single decision-maker, including separate accounts and/or funds managed by the Manager or its affiliates. Large Shareholders may redeem all or a portion of their shares of a fund at any time or may be required to redeem all or a portion of their shares in order to comply with applicable regulatory restrictions (including, but not limited to, restrictions that apply to U.S. banking entities and their affiliates, such as the Manager). Redemptions by Large Shareholders of their shares of a fund may force the fund to sell securities at an unfavorable time and/or under unfavorable conditions, or sell more liquid assets of the fund, in order to meet redemption requests. These sales may adversely affect a fund's NAV and may result in increasing the fund's liquidity risk, transaction costs and/or taxable distributions. I-35 PART II HOW TO BUY SHARES See "Additional Information About How to Buy Shares" in Part III of this SAI for general information about the purchase of fund shares. Investment Minimums The minimum initial investment in Dreyfus Appreciation Fund and each General Fund is $1,000 if you are a client of a Service Agent which maintains an omnibus account in the fund and has made an aggregate initial purchase in the fund for its customers of $2,500. The minimum initial investment for each fund, except Dreyfus BASIC Money Market Fund, is $1,000 for full-time or part-time employees of the Manager or any of its affiliates, directors of the Manager, board members of a fund advised by the Manager, or the spouse or minor child of any of the foregoing, and $50 for full-time or part-time employees of the Manager or any of its affiliates who elect to have a portion of their pay directly deposited into their fund accounts. The minimum initial investment in Dreyfus BASIC Money Market Fund is $10,000 for an account established with the cash proceeds from an investor's exercise of employment-related stock options, provided that the proceeds are processed through an entity that has entered into an agreement with the Distributor specifically relating to processing stock options. Shares of each fund, except Dreyfus BASIC Money Market Fund and the Class B shares of each General Fund, are offered without regard to the minimum initial investment requirements to fund board members who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the fund. Shares of each fund, except Dreyfus BASIC Money Market Fund, are offered without regard to the minimum initial or subsequent investment requirements to investors purchasing fund shares through wrap fee accounts or other fee based programs. Dreyfus Appreciation Fund, Dreyfus Worldwide Growth Fund, General Government Securities Money Market Fund and General Money Market Fund . The fund reserves the right to offer fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the fund. Dreyfus TeleTransfer Privilege General Funds . The ability to purchase shares online pursuant to the Dreyfus TeleTransfer Privilege is not available to Class B shares of the funds. Information Regarding the Offering of Share Classes The share classes of each fund with more than one class are offered as described in the relevant fund's prospectus as described below. Service Agents purchasing fund shares on behalf of their clients determine the share classes available for their clients. Accordingly, the availability of shares of a particular class will depend on the policies, procedures and trading platforms of your Service Agent. To be eligible for the share classes, sales charge reductions or waivers, and/or shareholder services described in the prospectus or this SAI, you may need to open a fund account directly with the Distributor. Please consult your Service Agent. On March 13, 2012, outstanding Class B shares of Dreyfus Connecticut Fund, Dreyfus Massachusetts Fund, Dreyfus Municipal Bond Opportunity Fund, Dreyfus New York AMT-Free Municipal Bond Fund, Dreyfus Pennsylvania Fund and Dreyfus Worldwide Growth Fund converted to Class A shares. Dreyfus Worldwide Growth Fund offered Class T shares prior to February 4, 2009. II-1 Holders of Class I shares of Dreyfus Worldwide Growth Fund who have held their shares since June 5, 2003 may purchase directly through the Distributor, for fund accounts maintained with the Distributor, Class I shares of the fund whether or not they would otherwise be eligible to do so. Certain broker-dealers and other financial institutions maintaining accounts with (a) Dreyfus Connecticut Intermediate Municipal Bond Fund, (b) Dreyfus Massachusetts Intermediate Municipal Bond Fund or Dreyfus Massachusetts Tax Exempt Bond Fund, (c) Dreyfus Pennsylvania Intermediate Municipal Bond Fund, or (d) General Municipal Bond Fund, at the time of the reorganization of such fund, may open new accounts in Class Z of (a) Dreyfus Connecticut Fund, (b) Dreyfus Massachusetts Fund, (c) Dreyfus Pennsylvania Fund or (d) Dreyfus Municipal Bond Opportunity Fund, respectively, on behalf of qualified Retirement Plans and "wrap accounts" or similar programs. Class Z shares generally are not available for new accounts. Class A General information about the public offering price of Class A shares of the Multi-Class Funds can be found in Part III of this SAI under "Additional Information About How to Buy Shares—Class A." Class A Shares Offered at Net Asset Value . For shareholders of Dreyfus Global Growth Fund who received Class A shares of Dreyfus Worldwide Growth Fund as a result of the merger of such fund into Dreyfus Worldwide Growth Fund on August 28, 2002, the public offering price for Class A shares of Dreyfus Worldwide Growth Fund purchased directly through the Distributor, for fund accounts maintained with the Distributor, is the net asset value per share of that class. If you are a shareholder of a Multi-Class Fund listed above who beneficially owned Class A shares of such fund on the date indicated and would like to purchase additional shares of the fund at net asset value without a sales load, you must let the Distributor know at the time of purchase that you qualify for such a waiver of the sales load. If you do not let the Distributor know that you are eligible for a waiver, you may not receive the waiver to which you are otherwise entitled. In order to receive a waiver, you may be required to provide the Distributor with evidence of your qualification for the waiver, such as records regarding shares of the Multi-Class Fund held in accounts with a Service Agent, other financial intermediaries, or the Distributor. II-2 HOW TO REDEEM SHARES See "Additional Information About How to Redeem Shares" in Part III of this SAI for general information about the redemption of fund shares. Fund Services* Dreyfus Appreciation Fund Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus BASIC Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege General California Municipal Money Market Fund General Government Securities Money Market Fund General Money Market Fund General Municipal Money Market Fund General New York AMT-Free Municipal Money Market Fund General Treasury Prime Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Wire Redemption Privilege Dreyfus Municipal Bond Opportunity Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Connecticut Fund Dreyfus Massachusetts Fund Dreyfus Pennsylvania Fund Checkwriting Privilege (Class A and Z shares only) Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus Worldwide Growth Fund Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege * Institutional Direct accounts are not eligible for online services. Transaction Fees Dreyfus BASIC Money Market Fund. Because charges may apply to redemptions and exchanges of fund shares in accounts with balances of less than $50,000 at the time of the transaction, the fund may not be an appropriate investment for an investor who does not maintain a $50,000 balance and intends to engage frequently in such transactions. If your account balance is less than $50,000 on the business day immediately preceding the effective date of such transaction, you will be charged $5.00 when you redeem all shares in your account or your account is otherwise closed out. The fee will be deducted from your redemption proceeds and paid to the Transfer Agent. The account closeout fee does not apply to exchanges out of the fund or to wire or Dreyfus TeleTransfer redemptions, for each of which a $5.00 fee applies if your account balance is less than $50,000. Additionally, if your account balance is less than $50,000, you will be charged a $2.00 fee for each redemption check drawn on the account. Checkwriting Privilege Dreyfus BASIC Money Market Fund. Redemption checks may be made payable to the order of any person in the amount of $500 or more. When a check is presented to the Transfer Agent for payment, the Transfer Agent, as your agent, will cause the fund to redeem a sufficient number of shares in your account to cover the amount of the check, and the $2.00 charge described above in "Transaction Fees" and in the fund's prospectus if applicable. Wire Redemption Privilege Dreyfus BASIC Money Market Fund. The redemption proceeds minimum is $5,000 per day. II-3 General Funds. By using the Wire Redemption Privilege, you authorize the fund and the Transfer Agent to act on telephone (including over the Dreyfus Express ® voice-activated account access system), letter or, with respect to Class A shares of the fund, online redemption instructions, from any person representing himself or herself to be you or a representative of your Service Agent, and reasonably believed by the fund or the Transfer Agent to be genuine. Dreyfus TeleTransfer Privilege Dreyfus BASIC Money Market Fund. The redemption proceeds minimum is $500. General Funds. The ability to redeem shares online pursuant to the Dreyfus TeleTransfer Privilege is not available to Class B shares of the funds. Redemption Through an Authorized Entity General Funds . If an Authorized Entity transmits the redemption request so that it is received by the Transfer Agent or its designee by 3:00 p.m., Eastern time, with respect to General California Municipal Money Market Fund, General New York AMT-Free Municipal Money Market Fund, General Municipal Money Market Fund and General Treasury Prime Money Market Fund or by 5:00 p.m. Eastern time, with respect to General Government Securities Money Market Fund and General Money Market Fund, on a business day, the proceeds of the redemption ordinarily will be transmitted in Federal Funds on the same day and the shares will not receive the dividend declared on that day. If a redemption request is received by the Transfer Agent after such time, but by 8:00 p.m., Eastern time, the redemption request will be effective on that day, the shares will receive the dividend declared on that day and the proceeds of redemption ordinarily will be transmitted in Federal Funds on the next business day. If a redemption request is received after 8:00 p.m., Eastern time, the redemption request is effective on the next business day. II-4 SHAREHOLDER SERVICES The following shareholder services apply to the funds. See "Additional Information About Shareholder Services" in Part III of this SAI for more information. Fund Services* Dreyfus Worldwide Growth Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Dreyfus Automatic Withdrawal Plan Letter of Intent Corporate Pension/Profit-Sharing and Retirement Plans General California Municipal Money Market Fund General Municipal Money Market Fund General New York AMT-Free Municipal Money Market Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Dreyfus Automatic Withdrawal Plan General Government Securities Money Market Fund General Treasury Prime Money Market Fund General Money Market Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Dreyfus Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus Appreciation Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Dreyfus Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Municipal Bond Opportunity Fund Dreyfus Connecticut Fund Dreyfus Massachusetts Fund Dreyfus Pennsylvania Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege
